                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00665-PAB-MEH

WILLIAM MONTGOMERY,

       Plaintiff,

v.

ANDREW SAENZ and
JUDE PEREZ,

       Defendants.


                                         ORDER


       This matter is before the Court on plaintiff’s objection to the Recommendation of

the United States Magistrate Judge [Docket No. 40]. The magistrate judge

recommends that plaintiff’s claim for malicious prosecution under 42 U.S.C. § 1983 be

dismissed for failure to allege that defendants acted with malice. Docket No. 39 at 7.

On December 31, 2018, plaintiff filed an objection to the magistrate judge’s

recommendation, Docket No. 40, to which defendants responded on January 14, 2019.

Docket No. 41. Plaintiff filed a reply on January 28, 2019. Docket No. 42.

I. BACKGROUND

       The background facts of this case are recited in the magistrate judge’s

recommendation and will not be repeated here. See Docket No. 39 at 1-3. In brief,

plaintiff filed this pro se lawsuit on March 31, 2018, alleging that defendants – two

police officers with the Westminster police department – violated his rights under the

First, Fourth, and Fourteenth Amendments when they arrested him for allegedly
violating an anti-solicitation ordinance. See Docket No. 1. Plaintiff’s operative

complaint, filed on June 13, 2018, asserts a single claim against defendants for

malicious prosecution under the Fourth Amendment. Docket No. 8 at 4.

       On September 26, 2018, defendants moved to dismiss the complaint based, in

part, on the defense of qualified immunity. Docket No. 29. On December 17, 2018, the

magistrate judge recommended that the motion be granted because plaintiff had “not

alleg[ed] that any action or mistake on the part of Defendants was taken maliciously” as

required to establish a malicious prosecution claim. See Docket No. 39 at 6-7 (citing

Novitsky v. City of Aurora, 491 F.3d 1244, 1258 (10th Cir. 2007)). In reaching that

conclusion, the magistrate judge relied on plaintiff’s allegations that defendants

“actually thought the private drive to which Plaintiff had been standing on was a public

road,” the private drive was “paved using similar-looking asphalt” as that used for public

roads, and defendants testified candidly to facts that undermined the malicious

prosecution charge. Docket No. 39 at 7.

II. STANDARD OF REVIEW

       Because the magistrate judge’s recommendation pertains to a dispositive

motion, the Court will “determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if

it is both timely and specific. United States v. One Parcel of Real Property Known as

2121 East 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). Becaus e plaintiff is

proceeding pro se, the Court will construe his objection and pleadings liberally without

serving as his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).



                                             2
III. ANALYSIS

       In his objection, plaintiff argues that his claim should not be dismissed because

(1) there is no evidence that the officers conducted an investigation into the public

nature of the drive where plaintiff was arrested, Docket No. 40 at 1-2, ¶ 2; (2) the

magistrate judge based his conclusion that defendants were reasonably mistaken as to

the public nature of the drive on a “faulty premise,” namely, that public roads are

“predominantly paved,” id. at 2-3, ¶ 3; and (3) it is “irrelevant . . . that the Defendants

‘candidly’ answered in the affirmative all questions presented to them at trial.” Id. at 3,

¶ 4. The Court finds these arguments unpersuasive.

       Regarding their purported failure to investigate the public nature of the drive,

defendants correctly point out that the “failure to investigate a matter fully” generally

suggests negligence rather than “a knowing or reckless disregard for the truth.” Docket

No. 41 at 3, ¶ 5 (quoting Stonecipher v. Valles, 759 F.3d 1134, 1142 (10th Cir. 2014));

see also Novitsky, 491 F.3d at 1258-59 (indicating that the malice requirement of a

malicious prosecution claim requires a more culpable mental state than mere

“inadvertence or negligence”). While plaintiff responds that defendants acted with

“willful blindness” by continuing to assert that he was “standing on a public road”

despite knowing that the nature of the road was disputed, Docket No. 42 at 1-2, ¶ 2,

plaintiff has not demonstrated that defendants were obligated to “collaborate with an

individual [they suspected] of violating a law to ensure that [their] belief [was] properly

founded.” Docket No. 39 at 9; see Spalsbury v. Sisson, 250 F. App’x 238, 246 (10th

Cir. 2007) (unpublished) (“A policeman . . . is under no obligation to give any credence



                                              3
to a suspect’s story, and even a plausible explanation in no way requires the officer to

forego arrest pending further investigation if the facts as discovered provide probable

cause.” (internal quotation marks and brackets omitted)). Even if such an obligation

existed, plaintiff has not shown that defendants’ failure to abide by it satisfies the malice

element of his malicious prosecution claim. See Romero v. Fay, 45 F.3d 1472, 1478-

81 (10th Cir. 1995) (holding that defendants’ failure to contact plaintiff’s alibi witnesses

before or after his arrest did not establish the deliberate or reckless intent necessary to

support a constitutional violation).

       Plaintiff’s remaining arguments are also unavailing. First, the magistrate judge

did not base his recommendation on a “stereotype” about “how public roads and private

drives are predominantly paved.” Docket No. 40 at 2. Instead, he relied on plaintif f’s

own allegation that the private drive on which he was standing “may have been paved

using similar-looking asphalt as that used in the production of public roads.” Docket No.

8 at 10, ¶ 11; see also Docket No. 39 at 7 (citing allegations in the complaint). As to the

argument that it is irrelevant whether defendants “candidly answered in the affirmative

all questions presented to them at trial,” Docket No. 40 at 3, ¶ 4, the magistrate judge

properly relied on Novitsky in finding that defendants’ truthful testimony weighed against

a finding of malice. See Novitsky, 491 F.3d at 1258 (holding that plaintiff had failed to

show malice in light of one officer’s “candid testimony during . . . [the] criminal trial and

the second motion to suppress hearing”). To the extent plaintiff contends that

defendants violated his constitutional rights before trial by ignoring exculpatory

evidence, see Docket No. 40 at 4, ¶ 4, he is merely repeating the argument, rejected



                                              4
above, that defendants acted maliciously by failing to investigate the public/private

nature of the drive.1

       The Court has reviewed the remaining, unobjected-to portions of the

recommendation and satisfied itself that there is “no clear error on the face of the

record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes.2

IV. CONCLUSION

       Wherefore, it is

       ORDERED that plaintiff’s Objection to Magistrate Judge’s Recommendation to

Grant Defendants’ Motion to Dismiss [Docket No. 40] is OVERRULED. It is further

       ORDERED that the Recommendation of the United States Magistrate Judge

[Docket No. 39] is ACCEPTED. It is further

       ORDERED that Defendants’ Motion to Dismiss [Docket No. 29] is GRANTED. It

is further

       ORDERED that the second amended complaint [Docket No. 8] is dismissed with



       1
         Given that plaintiff’s own allegations foreclose a finding of malice, the Court
finds it “obvious that [plaintiff] cannot prevail on the facts he has alleged and [that] it
would be futile to give him an opportunity to amend.” Gee v. Pacheco, 627 F.3d 1178,
1195 (10th Cir. 2010) (internal quotation marks omitted). Accordingly, the Court will
dismiss his complaint with prejudice.
       2
        In the absence of a proper objection, the district court may review a magistrate
judge’s recommendation under any standard it deems appropriate. See Summers v.
Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150
(1985) (“It does not appear that Congress intended to require district court review of a
magistrate’s factual or legal conclusions, under a de novo or any other standard, when
neither party objects to those findings”). The standard of review that the Court has
applied to the unobjected-to portions of the magistrate judge’s recommendation is
something less than a “clearly erroneous or contrary to law” standard of review, Fed. R.
Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

                                             5
prejudice. It is further

       ORDERED that, within 14 days of the entry of this order, defendants may have

their costs by filing a Bill of Costs with the Clerk of the Court. It is further

       ORDERED that this case is closed.


       DATED July 11, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               6
